Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-19 and 21 are pending in the application. Claims 1-10, 12-19 and 21 are rejected. Claim 11 is withdrawn from further consideration.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 10th, 2022 has been entered.


Response to Amendment / Argument
The rejection under 35 USC 112(b) has been withdrawn in view of Applicant’s amendments.
On page 7 of the response filed October 10th, 2022, Applicant generally traverses the rejection under 35 USC 103 based on amendment. Applicant’s newly added limitations are addressed in the rejection below. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10, 12-19 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-10, 12-19 and 21 are rejected as indefinite based on the percentage limitations of the polyglycerol but where the percentages are not specified as, for instance, weight or molar. Since the dependent claims do not correct the issue, these claims are rejected as indefinite for the same reason. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 12-19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent PGPub No. 2006/0165627 A1 by Allef et al. in view of U.S. Patent No. 3,256,304 by Fischer et al. and in further view of U.S. Patent PGPub No. 2010/0310617 A1 by Zhang et al.
Determining the scope and contents of the prior art. (See MPEP § 2141.01)
	Allef et al. teach polyglycerol partial esters obtainable by esterification of the following components (abstract):

    PNG
    media_image1.png
    163
    593
    media_image1.png
    Greyscale
.
The prior art teaches polyglycerols on page 3 in paragraph [0048] and teaches “an average degree of condensation n of from 1 to 11, preferably 2 to 6”. The range taught by the prior art falls within the scope of instant claim 2. Regarding the limitation of the hydroxyl number, the prior art teaches (paragraph [0048]) “hydroxyl numbers from about 1350 to about 800, preferably about 1200 to about 900” that falls within the scope of claims 1 and substantially overlaps with instant claims 2 and 4. Regarding component b of the prior art, the prior art teaches the use of polyricinoleic acid in paragraph [0018] and an average degree of condensation of 1 to 10 (see also claim 3 of the prior art), which substantially overlaps with the scope of instant claim 4 and would further meet the limitation of instant claim 3. Regarding component c of the prior art, Allef et al. teach examples in paragraph [0057] as follows:

    PNG
    media_image2.png
    162
    600
    media_image2.png
    Greyscale

The various acids above are recited in instant claim 5. Regarding instant component d), the prior art teaches the following on page 4:

    PNG
    media_image3.png
    138
    597
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    275
    601
    media_image4.png
    Greyscale

The prior art teaches the use of isostearic acid, linolenic acid, erucic acid, which are recited in instant claim 7 and where paragraph [0065] of the prior art points to oleic acid, erucic acid and isostearic acid. The prior art teaches examples beginning on page 8 including, for instance, Example 1 using a polyglycerol, polyricinoleic acid, isostearic acid and sebacic acid (recited in claim 18).
	Regarding the limitation of claim 1 of the composition of the polyglycerol, the prior art teaches the following composition and preferred ranges on page 3:

    PNG
    media_image5.png
    209
    445
    media_image5.png
    Greyscale
.
The prior art ranges generally overlap those instantly claimed if the recited percentages are intended to be weight percentages.
Ascertainment of the differences between the prior art and the claims. (See MPEP § 2141.02)
	The main difference from the teachings of the prior art is that the examples do not appear to use both a short-chain dicarboxylic acid and a long-chain dicarboxylic acid as required by instant components b and c.  Additional limitations of claim 1 and dependent claims are addressed below.
Finding of prima facie obviousness --- rationale and motivation (See MPEP § 2141.02)
	Allef et al. teach that dimeric fatty acids can be optionally co-used as follows on page 3:

    PNG
    media_image6.png
    237
    603
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    126
    597
    media_image7.png
    Greyscale

The prior art further teaches increasing the content of dimeric acids and the following benefit on page 4:

    PNG
    media_image8.png
    124
    497
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    88
    608
    media_image9.png
    Greyscale

Accordingly, a person having ordinary skill in the art in seeking to obtain the benefit stated in paragraph [0061] of the prior art would have been motivated to additionally include dimeric acids where a dimer of fatty acids having 16 to 22 carbon atoms would overlap with the scope of instant component c. Regarding the limitation of instant claim 6, Allef et al. do not teach the specific acids to be polymerized or dimerized; however, Fischer et al. (cited by Allef et al.) teach that suitable monomers include oleic acid and linoleic acid in column 2, lines 43-58. The various identities above would further fall within the scope of instant claim 16 where ricinoleic acid has 18 carbon atoms, and, for example, sebacic acid has ten carbon atoms corresponding to instant component b, the dimer of oleic acid would have 36 carbon atoms and isostearic acid has 18 carbon atoms and the prior art teaches on overlapping degree of condensation of 2 to 6 that would further apply to claim 17.
	Regarding the limitations of instant claims 1, 2 and 3, where “the carboxylic acid mixture of a), b), c) and d) make up at least” a certain percentage by weight “of the total carboxylic acid mixture,” the rationale above entails the use of a, for instance, polyricinoleic acid (component a), a fatty acid corresponding to compound d) and a mixture of dicarboxylic acids according to component to b) and c) such that the rationale corresponds to the reaction with acids only falling within the scope of instantly claimed components and would therefore read on the instant limitations. At least in the interest of determining the effect of using a mixture of dicarboxylic acids, a person having ordinary skill in the art would have been motivated to use as necessary to observe the effect of the use of a mixture more easily. The same rationale would apply to amended claim 16 where the mixture “consists of” the noted components. 
Regarding instant claims 8 and 19, Allef et al. teach total degrees of esterification of 20 to 75% in paragraphs [0069] and [0070]. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See also MPEP 2144.05, which states: “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)”. The same rationale would apply to the molar ratio recited in claim 1, the polyglycerol composition percentages recited in claim 1 as well as molar ratios recited in instant claims 9, 10 and 21 where Allef et al. teach ranges of reactants in, for instance, paragraphs [0031] where a person having ordinary skill in seeking to apply a mixture for the di- and/or tricarboxylic acid as described above would at least have been motivated to test varying ratios where instant claims 9 and 10 encompass ratios where either component can be present at a ratio of 2:1 (claim 1) or 1.4:1 (claim 10). At least in the interesting of determining the effect of a mixture, a person having ordinary skill in the art would have been motivated to test ratios in either direction around 1:1 along with a 1:1 mixture to determine the effect of including either in excess. The same rationale would apply to the hydroxyl number of instant claims 2 and 4 where the preferred ratio of “about 1200 to about 900” in paragraph [0048] of Allef et al. substantially overlaps with the instant ranges and where a person having ordinary skill in the art would have at least been motivated to test hydroxyl numbers in the center of the prior art ranges that would fall within the scope of the instant claims.
Regarding instant claims 12 and 14, Allef et al. teach emulsions on page 9 where partial esters were included at 2.00% by weight. A person having ordinary skill in the art in generating the additional partial esters suggested by the prior art would have at least been motivated to prepare analogous compositions for purposes of comparison where the analogous emulsions would be embraced by instant claims 12 and 14. 
Regarding instant claims 13 and 15 and phase limitations of claim 1, Allef et al. teach that compositions with an oil phase of less than 22% can be obtained (page 2):

    PNG
    media_image10.png
    88
    602
    media_image10.png
    Greyscale

Allef et al. further teach utility as water-in-oil emulsifiers as follows on page 2:

    PNG
    media_image11.png
    224
    599
    media_image11.png
    Greyscale

Allef et al. do not teach that the emulsions are “quick-break” as recited in claim 15 or that have the recite composition of claim 13 along with the same “quick-break” limitation. It is noted that Emulsion 10 of Allef et al. appears to contain an oil phase of 18.00% by weight, a partial ester at 2.00% by weight and the remainder would correspond to the aqueous phase at 80.00%. For at least this reason, a person having ordinary skill in the art would have been motivated to prepare emulsions having the weight percentages recited in claim 1 for the purposes of comparison. As noted in MPEP 2112.01(II): ‘ "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).’ Applicant does not appear to provide any protocol for determining whether an emulsion should be classified as “quick-break” and therefore the prior art would appear to render obvious the instantly claimed subject matter since it possesses the structural limitations found in claim 1. Regardless, a person having ordinary skill in the art would have expected the partial esters discussed above to be useful in preparing emulsions that have been described as quickly releasing water. For instance, Zhang et al. teach the following on page 2:

    PNG
    media_image12.png
    263
    602
    media_image12.png
    Greyscale

Zhang et al. further teach compositions that overlap with the instant claim 13 in terms of composition as follows on page 1:

    PNG
    media_image13.png
    273
    500
    media_image13.png
    Greyscale

Zhang et al. teach aqueous phases of up to 85% by weight along with 0.1 – 5% by weight of a water-in-oil emulsifier and an oil phase that overlaps with the instant range of claim 13. Regarding the identity of the emulsifier, Zhang et al. teach the following on page 3:

    PNG
    media_image14.png
    251
    603
    media_image14.png
    Greyscale

As an example falling within the general scope of the prior art, Zhang et al. teach the following on page 3:

    PNG
    media_image15.png
    423
    716
    media_image15.png
    Greyscale

Zhang et al. teach emulsifiers of similar type to those disclosed by Allef et al. as polyglycerol based esters including ISOLAN® PDI. Allef et al., however, teach the following on page 5 regarding combinations:

    PNG
    media_image16.png
    334
    600
    media_image16.png
    Greyscale

Accordingly, a person having ordinary skill in the art in viewing the disclosure of Zhang et al. that is generic to emulsifiers in use and specifically refers to ISOLAN® PDI would have reasonably expected the emulsifiers embraced by Allef et al. to be similarly useful in generating the “quick” breaking emulsions of Zhang et al. either alone or in combination with ISOLAN® PDI. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P COUGHLIN whose telephone number is (571)270-1311. The examiner can normally be reached Monday - Friday, 10 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626